DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 01/12/2022. As directed by the amendment - claims 1, 11, and 21 are amended; claim 16 is cancelled.
Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive. 
Applicant alleges that Culaud fails to disclose a base that connects first and second sides of the control element in which a lattice structure extends from a surface of the base in a direction away from the second side.
However, Culaud has been re-interpreted due to the amendments. As seen below, the base is now element 7. 
Applicant alleges that Culaud fails to disclose two lattice members that connect, extend from the inlet edges towards the pivot axis along a diameter and form a joint that directly couples to a brace, in which the diameter extends from the inlet edge to the outlet edge and is both perpendicular relative to the pivot axis and parallel to the body.
However, as seen in a combination of Figures 2 and 4, the lattice structure 15 includes at least two lattice members that extend from the inlet edge towards the pivot axis. The inlet edge is a part of the circumference. The lattice members extend along a diameter from one edge of the circumference to the other edge. As further seen in Figure 4, the lattice members 15 form a joint together at brace 10 and are directly coupled to brace 10. The diameter shown in annotated Figures 2 and 4 is both perpendicular .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein the lattice structure extends from a surface of the base away from the second side” in lines 23-24 is unclear and indefinite. It is unclear and indefinite whether “a surface” is the same “a surface” as in line 15 or a different surface. The limitation appears to repeat the limitation from lines 15 and 16 and therefore for examination purposes, the limitation in lines 23-24 is not being considered.
Regarding claim 9, the limitation “wherein the control element further comprises a base connecting the first side and the second side” is unclear and indefinite. It is unclear and indefinite if this base is the same base as claimed in claim 1. For examination purposes, the limitation will be read as the same base.
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, 11-13, and 15, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Culaud (FR 1029746).

    PNG
    media_image1.png
    504
    374
    media_image1.png
    Greyscale

Annotated Figure 2 from Culaud.

    PNG
    media_image2.png
    417
    479
    media_image2.png
    Greyscale

Annotated Figure 4 from Culaud for claims 1-9.
Regarding claim 1, Culaud discloses:
A rotary valve comprising: (see translation page 2, paragraph 2)
a valve body (1) defining an inlet (left side in Figure 2), an outlet (right side in Figure 2), and a fluid flow path connecting the inlet (left side in Figure 2) and the outlet (right side in Figure 2)
a valve shaft (13) disposed in the valve body 1 (see translation page 4, paragraph 2)
a control element (7, 10, 11, 12, 15, 16) including a first side (see annotated figure above), a second side (see annotated figure above), a base (7) connecting the first side (see annotated figure above) and the second side (see annotated figure above), and defining a pivot axis, the control element (7, 10, 11, 12, 15, 16) operatively connected to the valve shaft (13) and disposed in the fluid flow path, the control element (7, 10, 11, 12, 15, 16) rotatable by the valve shaft (13) about the pivot axis between an open position, in which the control element (7, 10, 
the control element (7, 10, 11, 12, 15, 16) including an inlet edge (see annotated figure above) and an outlet edge (see annotated figure above) symmetrically disposed about the pivot axis, the control element (7, 10, 11, 12, 15, 16) including a diameter (see annotated figure above) extending from the inlet edge (see annotated figure above) to the outlet edge (see annotated figure above)
wherein a portion (12, 15) of the control element (7, 10, 11, 12, 15, 16) includes a lattice structure (15) including a plurality of connected lattice members (15) extending from a surface of the base (7) away from the second side (see annotated figure above), the lattice structure (15) defining one or more channels (16) extending across the first side (see annotated figure above) of the control element (7, 10, 11, 12, 15, 16; see translation page 4, paragraph 3)
wherein at least two (15) of the plurality of connected lattice members (15) extend from the inlet edge (see annotated figure above) towards the pivot axis, the at least two connected lattice members (15) angled inwardly relative to each other to form a joint (see annotated figure above) at the inlet edge (see annotated figure above)
wherein the joint (see annotated figure above) extends from the inlet edge (see annotated figure above) and couples directly to a brace (10), the brace (10) at least partially extending parallel relative to the pivot axis
Regarding claim 2, Culaud discloses:
wherein the one or more channels (16) of the control element (7, 10, 11, 12, 15, 16) defines a secondary flow path connecting the inlet (left side in Figure 2) and the outlet (right side in Figure 
Regarding claim 3, Culaud discloses:
wherein the lattice structure (15) includes one or more lattice cell units (7, 15, 15, 16), at least one lattice cell unit (7, 15, 15, 16) including a central cavity (16) at least partially defining one channel (16) of the one or more channels 16 (see Figure 4)
Regarding claim 4, Culaud discloses:
wherein the at least one lattice cell unit (7, 15, 15, 16) of the one or more lattice cell units (7, 15, 15, 16) has a polygonal cross-sectional shape (see Figure 4)
Regarding claim 5, Culaud discloses:
wherein the one or more lattice cell units (7, 15, 15, 16) at least partially extends across the first side (see annotated figure above) of the control element (7, 10, 11, 12, 15, 16) along the diameter (see annotated figures above), the diameter (see annotated figures above) extending in a direction perpendicular to the pivot axis of the control element (7, 10, 11, 12, 15, 16)
Please note that Figures 2 and 4 show the diameter which in Figure 4 is going into the page.
Regarding claim 6, Culaud discloses:
wherein the first side (see annotated figure above) is one of a downstream side and an upstream side of the control element (7, 10, 11, 12, 15, 16)
Regarding claim 8, Culaud discloses:
wherein the brace (10) is a lattice brace (10) connecting a first lattice cell unit (7, 15, 15, 16) to a second lattice cell unit (7, 15, 15,16) of the one or more lattice cell units (7, 15, 15, 16), the lattice brace (10) enclosing a portion of the lattice structure (see Figure 4)
Regarding claim 9, Culaud discloses:
wherein the control element (7, 10, 11, 12, 15, 16) further comprises a base (7) connecting the first side (see annotated figure above) and the second side (see annotated figure above), the lattice structure (15) being integrally formed with the base (7) of the control element (7, 10, 11, 12, 15, 16; see translation page 4; page 6, paragraph 3)
Regarding claim 11, Culaud discloses:
A control element (7, 10, 11, 12, 15, 16) for controlling fluid flow through a rotary valve, the control element (7, 10, 11, 12, 15, 16) comprising:
a body (7) having a first side (see annotated figure above), a second side (see annotated figure above) opposite the first side (see annotated figure above), and a pivot axis
the first side (see annotated figure above) of the body (7) including an inlet edge (see annotated figure above), an outlet edge (see annotated figure above) symmetrically disposed about the pivot axis, and a diameter (see annotated figure above) extending from the inlet edge (see annotated figure above) to the outlet edge (see annotated figure above)
a lattice structure (15) including a plurality of lattice members (15), the lattice structure (15) defining one or more channels (16) extending across the body (7) at an angle relative to the pivot axis of the body 7 (see translation page 4, paragraph 3)
wherein the lattice structure (15) is disposed on at least one of the first side (see annotated figure above) and the second side of the body 7 (see Figure 4)
wherein at least two of the plurality of lattice members (15) are connected and extend from the inlet edge (see annotated figure above) towards the pivot axis along the diameter (see annotated figure above)
wherein the at least two lattice members (15) are angled inwardly toward each other to form a joint (see annotated figure above), the joint (see annotated figure above) extending from the 
wherein the diameter (see annotated figures above) is perpendicular relative to the pivot axis and parallel to the body 7
Regarding claim 12, Culaud discloses:
wherein the lattice structure (15) includes a plurality of lattice cell units (15, 15, 16), at least one lattice cell unit (15, 15, 16) includes a central cavity (16) at least partially defining one channel (16) of the one or more channels 16 (see translation pages 3 and 4)
Regarding claim 13, Culaud discloses:
wherein the at least one lattice cell unit (15, 15, 16) has a cross-sectional shape defined by two or more lattice members (15), the two or more lattice members (15) connected to form the cross-sectional shape (see Figure 4)
Regarding claim 15, Culaud discloses:
wherein the brace (10) joins at least two lattice cell units (15, 15, 16) of the plurality of lattice cell units (15, 15, 16), the brace (10) at least partially defining one channel (16) of the one or more channels 16 (see Figure 4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culaud in view of Escher Wyss SA (FR 1423231).
Regarding claim 14, Culaud discloses the invention as essentially claimed, but fails to disclose wherein the body includes a first portion of a first density and a second portion of a second density, the first density greater than the second density.
Escher Wyss SA teaches a rotary valve with a lattice structure wherein a body (1, 2) includes a first portion of a first density and a second portion of a second density, the first density greater than the second density (see translation page 3, paragraph 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Culaud to provide wherein the body includes a first portion of a first density and a second portion of a second density, the first density greater than the second density, as taught by Escher Wyss SA. Doing so would save money, as the bearing structure is made of molded steel, but the supporting structure can be made of less expensive sheet metal.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753